Exhibit 10.323

PHARMACOPEIA, INC.

2000 STOCK OPTION PLAN

1. PURPOSE OF THE PLAN

The purpose of the Plan is to promote the long term financial success of
Pharmacopeia, Inc., its Subsidiaries and Affiliates, and to materially increase
shareholder value by: (i) providing performance related incentives that motivate
superior performance on the part of the Company’s Employees and Consultants,
(ii) providing the Company’s Employees and Consultants with the opportunity to
acquire an ownership interest in the Company, and to thereby acquire a greater
stake in the Company and a closer identity with it; and (iii) enabling the
Company to attract and retain the services of Employees and Consultants of
outstanding ability and upon whose judgment, interest and special effort the
successful conduct of the Company’s operations is largely dependent.

2. DEFINITIONS

2.1. “Act” means the Securities Exchange Act of 1934, as amended.

2.2. “Affiliate” means any entity other than the Subsidiaries in which the
Company has a substantial direct or indirect equity interest, as determined by
the Board.

2.3. “Award” means an award of Options, SARs, or Restricted Stock or any
combination thereof.

2.4. “Award Share” means any share of Common Stock issued upon the exercise of
an Option or SAR, or issued pursuant to an Award of Restricted Stock.

2.5. “Board” means the Board of Directors of the Company.

2.6. “Change of Control” shall mean, following the effective date of this Plan,
the occurrence of any of the following events:

2.6.1. the acquisition in one or more transactions by any “Person” (as such term
is used for purposes of Section 13(d) or Section 14(d) of the Act”) but
excluding, for this purpose, the Company or its Subsidiaries or any employee
benefit plan of the Company or its Subsidiaries, of “Beneficial Ownership”
(within the meaning of Rule 13d-3 under the Act) of fifty percent (50%) or more
of the combined voting power of the Company’s then outstanding voting securities
(the “Voting Securities”);



--------------------------------------------------------------------------------

2.6.2. the individuals who, as of the effective date of the Plan, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that if the election, or nomination
for election by the Company’s shareholders, of any new director was approved by
a vote of at least a majority of the Incumbent Board, such new director shall be
considered as a member of the Incumbent Board, and provided further that any
reductions in the size of the Board that are instituted voluntarily by the
Incumbent Board shall not constitute a Change of Control, and after any such
reduction the “Incumbent Board” shall mean the Board as so reduced;

2.6.3. a merger or consolidation involving the Company if the shareholders of
the Company, immediately before such merger or consolidation, do not own,
directly or indirectly, immediately following such merger or consolidation, more
than fifty percent (50%) of the combined voting power of the outstanding Voting
Securities of the corporation resulting from such merger or consolidation or a
complete liquidation or dissolution of the Company or a sale or other
disposition of all or substantially all of the assets of the Company; or

2.6.4. acceptance by shareholders of the Company of shares in a share exchange
if the shareholders of the Company, immediately before such share exchange, do
not own, directly or indirectly, immediately following such share exchange, more
than fifty percent (50%) of the combined voting power of the outstanding Voting
Securities of the corporation resulting from such share exchange.

2.7. “Code” means the Internal Revenue Code of 1986, as amended.

2.8. “Committee” means the committee designated by the Board to administer the
Plan under Section 4.

2.9. “Common Stock” means the common stock of the Company, or such other class
or kind of shares or other securities resulting from the application of
Section 9.

2.10. “Company” means Pharmacopeia, Inc., a Delaware corporation, or any
successor corporation.

2.11. “Consultant” means a key consultant or advisor to the Company or any of
its Subsidiaries or Affiliates who is not an Employee.

2.12. “Disability” means a medically-determinable condition of a permanent
nature which, as determined by the Committee, renders a Participant incapable of
fulfilling the duties and responsibilities that the Participant was performing
for the Company, its Subsidiaries and Affiliates immediately prior to the on-set
of such condition.

2.13. “Employee” means an employee of the Company, a Subsidiary or an Affiliate.



--------------------------------------------------------------------------------

2.14. “Fair Market Value” means, on any given date:

2.14.1. if the Common Stock is listed on an established stock exchange or
exchanges, the closing price of Common Stock on the principal exchange on which
it is traded on such date, or if no sale was made on such date on such principal
exchange, on the last preceding day on which the Common Stock was traded;

2.14.2. if the Common Stock is not then listed on an exchange, but is quoted on
NASDAQ or a similar quotation system, the closing price per share for the Common
Stock as quoted on NASDAQ or similar quotation system on such date;

2.14.3. if the Common Stock is not then listed on an exchange or quoted on
NASDAQ or a similar quotation system, the value, as determined in good faith by
the Committee.

2.15. “Misconduct” means the commission of any act of fraud, embezzlement or
dishonesty by the Participant, any unauthorized use or disclosure by such person
of confidential information or trade secrets of the Company (or any Subsidiary
or Affiliate), or any other intentional misconduct by such person adversely
affecting the business or affairs of the Company (or any Subsidiary or
Affiliate) in a material manner. The foregoing definition shall not be deemed to
be inclusive of all the acts or omissions which the Company (or any Subsidiary
or Affiliate) may consider as grounds for the dismissal or discharge of any
Participant or other person in the service of the Company (or any Subsidiary).

2.16. Option” means the right, granted from time to time under the Plan, to
purchase Common Stock for a specified period of time at a stated price. Options
are not intended to be incentive stock options under Section 422 of the Code.

2.17. “Participant” means an Employee or Consultant who is designated by the
Committee as eligible to participate in the Plan and who receives an Award under
this Plan.

2.18. “Performance Goal” means a goal that has been established by the Committee
and that must be met by the end of a Performance Period. The Committee shall
have sole discretion to determine the specific targets within each category of
Performance Goals, and whether such Performance Goals have been achieved.

2.19. “Performance Period” means the time period during which Performance Goals
must be met.

2.20. “Plan” means the Pharmacopeia, Inc. 2000 Stock Option Plan herein set
forth, as amended from time to time.

2.21. “Restricted Stock” means Common Stock awarded by the Committee under
Section 8 of the Plan.

2.22. “Restriction Period” means the period during which Restricted Stock
awarded under the Plan is subject to forfeiture.



--------------------------------------------------------------------------------

2.23. “SAR” means the right to receive, in cash or in Common Stock, as
determined by the Committee, the increase in the Fair Market Value of the Common
Stock underlying the SAR from the date of grant to the date of exercise.

2.24. “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company (or any subsequent parent of
the Company) if each of the corporations other than the last corporation in the
unbroken chain owns stock possessing 50 percent or more of the total combined
voting power of all classes of stock in one of the other corporations in such
chain.

3. ELIGIBILITY

Any Employee who is not a “covered employee” within the meaning of
Section 162(m) of the Code, who is not subject to Section 16 of the Act and who
is designated by the Committee as eligible to participate in the Plan, or any
Consultant who is designated by the Committee as eligible to participate in the
Plan, shall be eligible to receive an Award under the Plan.

4. ADMINISTRATION

4.1. The Committee shall be made up of one or more Board members. Members of the
Committee shall be appointed by and hold office at the pleasure of the Board.
Committee members may resign at any time by delivering written notice to the
Board. Vacancies in the Committee may be filled by the Board.

4.2. The Plan shall be administered by the Committee, which shall have full
power to interpret and administer the Plan, and full authority to act in
selecting the eligible Employees and Consultants to whom Awards may be granted,
in determining the times at which such Awards may be granted, in determining the
time and the manner in which Options may be exercised, in determining the amount
of Awards that may be granted, in determining the terms and conditions of Awards
that may be granted under the Plan and the terms of agreements which will be
entered into with Participants (which terms shall not be inconsistent with the
terms of the Plan). The Committee also shall have the power to establish
different terms and conditions with respect to the granting of the same type of
Award to different Participants (regardless of whether the Awards are granted at
the same time or at different times).

4.3. The Committee shall have the power to accelerate the exercisability or
vesting of any Award, and to determine under Section 10 the effect, if any, of a
Change of Control of the Company upon outstanding Awards.

4.4. The Committee shall have the power to adopt regulations for carrying out
the Plan and to make changes in such regulations as it shall, from time to time,
deem advisable. The Committee shall have the full and final authority in its
sole discretion to interpret the provisions of the Plan and to decide all
questions of fact arising in the application of the Plan’s provisions, and to
make all determinations necessary or advisable for the administration of the
Plan. Any interpretation by the Committee of the terms and provisions of the
Plan and the administration thereof, and all action taken by the Committee,
shall be final, binding, and conclusive for all purposes and upon all
Participants.



--------------------------------------------------------------------------------

4.5. Members of the Committee shall receive such compensation for their services
as may be determined by the Board. All expenses and liabilities which members of
the Committee incur in connection with the administration of the Plan shall be
paid by the Company. The Committee may, with the approval of the Board, employ
attorneys, consultants, accountants and other service providers. The Committee,
the Board, the Company and the Company’s officers shall be entitled to rely upon
the advice and opinions of any such person. No member of the Committee or the
Board shall be personally liable for any action, determination or interpretation
made with respect to the Plan and all members of the Committee and the Board
shall be fully protected by the Company in respect of any such action,
determination or interpretation in the manner provided in the Company’s bylaws.

5. SHARES OF STOCK SUBJECT TO THE PLAN

5.1. Subject to adjustment as provided in Section 9, the total number of shares
of Common Stock available for Awards under the Plan shall be 750,000 shares.

5.2. Any shares issued hereunder may consist, in whole or in part, of authorized
and unissued shares or treasury shares. Any shares issued by the Company through
the assumption or substitution of outstanding grants from an acquired company
shall not reduce the number of shares of Common Stock available for Awards under
the Plan. If any shares subject to any Award granted hereunder are forfeited or
such Award otherwise terminates without the issuance of such shares or the
payment of other consideration in lieu of such shares, the shares subject to
such Award, to the extent of any such forfeiture or termination, shall again be
available for Awards under the Plan.

6. OPTIONS

The grant of Options shall be subject to the following terms and conditions:

6.1. OPTION GRANTS: Any Option granted under the Plan shall be evidenced by a
written agreement executed by the Company and the Participant, which agreement
shall conform to the requirements of the Plan and may contain such other
provisions not inconsistent with the terms of the Plan as the Committee shall
deem advisable.

6.2. NUMBER OF SHARES: The Committee shall specify the number of shares of
Common Stock subject to each Option.

6.3. OPTION PRICE: The price per share at which Common Stock may be purchased
upon exercise of an Option shall be as determined by the Committee.

6.4. TERM OF OPTION AND VESTING: The Committee shall specify when an Option may
be exercisable and the terms and conditions applicable thereto. The term of an
Option shall in no event be greater than 10 years. The right to exercise an
Option or the underlying shares of Common Stock obtained upon the exercise of an
Option may be subject to a vesting schedule or the attainment of Performance
Goals as determined by the Committee and set forth in the applicable stock
option agreement.



--------------------------------------------------------------------------------

6.5. EXERCISE OF OPTION AND PAYMENT OF OPTION PRICE: An Option may be exercised
only for a whole number of shares of Common Stock. The Committee shall establish
the time and the manner in which an Option may be exercised. The option price of
the shares of Common Stock received upon the exercise of an Option shall be paid
in full in cash at the time of the exercise or, with the consent of the
Committee, in whole or in part in Common Stock held by the Participant for at
least 6 months and valued at their Fair Market Value on the date of exercise.
With the consent of the Committee, the option price may also be paid in full by
the delivery of a properly executed exercise notice, together with irrevocable
instructions to a Company-designated broker to promptly deliver to the Company
the amount of sale or loan proceeds required to pay the exercise price.

6.6. TERMINATION BY DEATH OR DISABILITY: If a Participant’s employment with or
service to the Company, a Subsidiary or Affiliate terminates by reason of death
or as a result of the Participant’s Disability, any unexercised Option granted
to the Participant may thereafter be exercised (to the extent such Option was
exercisable at the time of the Participant’s death or Disability or to a greater
extent permitted by the Committee) by the Participant (or where appropriate, the
Participant’s transferee, personal representative, heir or legatee), for, in the
case of a Participant’s death, a period of one year (or such other period as
specified by the Committee), or in the case of a Participant’s Disability, a
period of six months (or such other period as specified by the Committee), from
the date of death or termination due to Disability, as applicable, or until the
expiration of the stated term of the Option, whichever period is shorter.

6.7. TERMINATION FOR MISCONDUCT: If a Participant’s employment with or service
to the Company, a Subsidiary or Affiliate terminates for Misconduct, unless
otherwise determined by the Committee, any Options granted to the Participant
which are unexercised shall terminate on the date of such termination, or notice
of such termination, if earlier.

6.8. RETIREMENT: The Committee shall have the discretion at the time an Option
is granted to an Employee to provide that if the Participant’s employment is
terminated for reasons other than Misconduct after the Participant has attained
age 55 and completed five years of service with the Company, a Subsidiary or
Affiliate:

6.8.1. The Option shall continue to vest for up to three years following such
termination of employment according to the same vesting schedule as then in
effect under the Option, provided that such continued vesting will not extend
beyond the original date of expiration of the Option, and/or

6.8.2. The Participant will have a period of up to three years after such
termination of employment to exercise the Option, provided such exercise period
will not extend beyond the original date of expiration of the Option.



--------------------------------------------------------------------------------

6.9. OTHER TERMINATION: If a Participant’s employment with or service to the
Company, a Subsidiary or Affiliate terminates for any reason other than death,
Disability, Retirement under Section 6.8 or Misconduct, any unexercised Option
granted to the Participant may thereafter be exercised (to the extent such
Option was exercisable at the time of the Participant’s termination or to a
greater extent permitted by the Committee) by the Participant (or, where
appropriate, the Participant’s transferee, personal representative, heir or
legatee) for a period of ninety days (or such other period as specified by the
Committee), from the date of termination, or until the expiration of the stated
term of the Option, whichever period is shorter.

7. STOCK APPRECIATION RIGHTS

The grant of SARs shall be subject to the following terms and conditions:

7.1. GRANT OF SARS: Any SAR granted under the Plan shall be evidenced by a
written agreement executed by the Company and the Participant, which agreement
shall conform to the requirements of the Plan and may contain such other
provisions not inconsistent with the terms of the Plan as the Committee shall
deem advisable. The base price of an SAR shall be the Fair Market Value of the
Common Stock on the date of grant.

7.2. TANDEM SARS: An SAR granted under the Plan may be granted in tandem with
all or a portion of a related Option. An SAR granted in tandem with an Option
may be granted either at the time of the grant of the Option or at a time
thereafter during the term of the Option and shall be exercisable only to the
extent that the related Option is exercisable. The base price of an SAR granted
in tandem with an Option shall be the option price under the related Option.

7.3. EXERCISE OF AN SAR: An SAR shall entitle the Participant to surrender
unexercised the SAR (or any portion of such SAR) and to receive a payment equal
to the excess of the Fair Market Value of the shares of Common Stock covered by
the SAR on the date of exercise over the base price of the SAR. Such payment may
be in cash, in shares of Common Stock, in shares of Restricted Stock, or any
combination thereof, as the Committee shall determine. Upon exercise of an SAR
issued in tandem with an Option or lapse thereof, the related Option shall be
canceled automatically to the extent of the number of shares of Common Stock
covered by such exercise, and such shares shall no longer be available for
purchase under the Option. Conversely, if the related Option is exercised, or
lapses, as to some or all of the shares of Common Stock covered by the grant,
the related SAR, if any, shall be canceled automatically to the extent of the
number of shares of Common Stock covered by the Option exercise.

7.4. OTHER APPLICABLE PROVISIONS: SARs shall be subject to the same terms and
conditions applicable to Options as stated in sections 6.4, 6.6, 6.7, 6.8 and
6.9.



--------------------------------------------------------------------------------

8. RESTRICTED STOCK

An Award of Restricted Stock is a grant by the Company of a specified number of
shares of Common Stock to the Participant, which shares are subject to
forfeiture upon the happening of specified events or upon the Participant’s
and/or Company’s failure to achieve Performance Goals established by the
Committee. A grant of Restricted Stock shall be subject to the following terms
and conditions:

8.1. GRANT OF RESTRICTED STOCK AWARD. Any Restricted Stock granted under the
Plan shall be evidenced by a written agreement executed by the Company and the
Participant, which agreement shall conform to the requirements of the Plan, and
shall specify (i) the number of shares of Common Stock subject to the Award,
(ii) the Restriction Period applicable to each Award, (iii) the events that will
give rise to a forfeiture of the Award, (iv) the Performance Goals, if any, that
must be achieved in order for the restriction to be removed from the Award,
(v) the extent to which the Participant’s right to receive Common Stock under
the Award will lapse if the Performance Goals, if any, are not met, and
(vi) whether the Restricted Stock is subject to a vesting schedule. The
agreement may contain such other provisions not inconsistent with the terms of
the Plan as the Committee shall deem advisable.

8.2. DELIVERY OF RESTRICTED STOCK. Upon determination of the number of shares of
Restricted Stock to be granted to the Participant, the Committee shall direct
that a certificate or certificates representing the number of shares of Common
Stock be issued to the Participant with the Participant designated as the
registered owner. The certificate(s) representing such shares shall be legended
as to restrictions on the sale, transfer, assignment, or pledge of the
Restricted Stock during the Restriction Period and deposited by the Participant,
together with a stock power endorsed in blank, with the Company.

8.3. DIVIDEND AND VOTING RIGHTS. Unless otherwise determined by the Committee,
during the Restriction Period, the Participant shall have all of the rights of a
shareholder, including the right to vote the shares of Restricted Stock and
receive dividends and other distributions, provided that distributions in the
form of Common Stock shall be subject to the same restrictions as the underlying
Restricted Stock.

8.4. RECEIPT OF COMMON STOCK. At the end of the Restriction Period, the
Committee shall determine, in light of the terms and conditions set forth in the
Restricted Stock agreement, the number of shares of Restricted Stock with
respect to which the restrictions imposed hereunder shall lapse. The Restricted
Stock with respect to which the restrictions shall lapse shall be converted to
unrestricted Common Stock by the removal of the restrictive legends from the
Restricted Stock. Thereafter, Common Stock equal to the number of shares of the
Restricted Stock with respect to which the restrictions hereunder shall lapse
shall be delivered to the Participant (or, where appropriate, the Participant’s
legal representative). The Committee may, in its sole discretion, modify or
accelerate the vesting and delivery of shares of Restricted Stock.

8.5. TERMINATION OF SERVICE. Unless otherwise determined by the Committee, if a
Participant’s employment or service with the Company, a Subsidiary or an
Affiliate terminates for any reason, any unvested Restricted Stock shall be
forfeited.



--------------------------------------------------------------------------------

9. ADJUSTMENTS UPON CHANGES IN CAPITALIZATION

In the event of a reorganization, recapitalization, stock split, spin-off,
split-off, split-up, stock dividend, issuance of stock rights, combination of
shares, merger, consolidation or any other change in the corporate structure of
the Company affecting Common Stock, or any distribution to shareholders other
than a cash dividend, the Committee shall make appropriate adjustment in the
number and kind of shares authorized for use under the Plan and any adjustments
to outstanding Awards as it determines appropriate. The adjustments to
outstanding Awards shall include, but not be limited to, the number of shares
covered, the respective prices, limitations, and/or Performance Goals applicable
to the outstanding Awards. No fractional shares of Common Stock shall be issued
pursuant to such an adjustment. The Fair Market Value of any fractional shares
resulting from adjustments pursuant to this Section shall, where appropriate, be
paid in cash to the Participant. The determinations and adjustments made by the
Committee pursuant to this Section 9 shall be conclusive.

10. CHANGE OF CONTROL OF THE COMPANY

Upon a Change of Control, all outstanding Awards shall be immediately fully
vested and exercisable unless such Awards are assumed by the successor
corporation, and substituted with Awards involving the common stock of the
successor corporation, with the terms and conditions of the substituted Awards
being no less favorable than the Awards granted by the Company.

11. EFFECTIVE DATE, TERMINATION AND AMENDMENT

The Plan shall become effective on the date of its adoption by the Board. The
Plan shall remain in full force and effect until the earlier of 10 years from
the date of its adoption by the Board, or the date it is terminated by the
Board. The Board shall have the power to amend, suspend or terminate the Plan at
any time, provided that no such amendment shall be made without shareholder
approval to the extent such approval is required by any applicable law or the
rules of a stock exchange or NASDAQ. Termination of the Plan pursuant to this
Section 11 shall not affect Awards outstanding under the Plan at the time of
termination.

12. TRANSFERABILITY

Awards may not be pledged, assigned or transferred for any reason during the
Participant’s lifetime, and any attempt to do so shall be void and the relevant
Award shall be forfeited.

13. GENERAL PROVISIONS

13.1. NO EMPLOYMENT RIGHTS. Nothing contained in the Plan, or any Award granted
pursuant to the Plan, shall confer upon any Employee any right with respect to
continuance of employment by the Company, a Subsidiary or Affiliate or upon any
Consultant any right with respect to continued service for the Company, a
Subsidiary or Affiliate nor interfere in any way with the right of the Company,
a Subsidiary or Affiliate to terminate the employment or service of any Employee
or Consultant at any time.

13.2. TRANSFER OF EMPLOYMENT. For purposes of this Plan, a transfer of
employment between the Company and its Subsidiaries and Affiliates shall not be
deemed a termination of employment.



--------------------------------------------------------------------------------

13.3. PAYMENT OF TAXES. The Company shall have the power to withhold, or require
a Participant to remit to the Company, all taxes required to be paid in
connection with any Award, the exercise thereof and the transfer of shares of
Common Stock pursuant to this Plan. The Company’s power to withhold a portion of
the cash or Common Stock received pursuant to an Award, or require that the
Participant remit the applicable taxes shall extend to all applicable Federal,
state, local or foreign withholding taxes. In the case of the exercise of
Options, the Company shall have the right to retain the shares of Common Stock
to be paid pursuant to the exercise of the Option, until the Company determines
that the applicable withholding taxes have been satisfied.

13.4. RESTRICTIONS ON SHARES. The Award Shares shall be subject to restrictions
on transfer pursuant to applicable securities laws and such other agreements as
the Committee shall deem appropriate and shall bear a legend subjecting the
Award Shares to those restrictions on transfer in accordance with the applicable
Award. The certificates shall also bear a legend referring to any restrictions
on transfer arising hereunder or under any other applicable law, regulation,
rule or agreement.

13.5. REQUIREMENTS OF LAW. The Plan and each Award under the Plan shall be
subject to the requirement that if at any time the Committee shall determine
that (a) the listing, registration or qualification of the Award Shares upon any
securities exchange or under any state or federal law, (b) the consent or
approval of any government regulatory body or (c) an agreement by the recipient
of an Award with respect to the disposition of the Award Shares is necessary or
desirable as a condition of, or in connection with, the Plan or the granting of
such Award or the issue or purchase of the Award Shares thereunder, the Award
may not be consummated in whole or in part until such listing, registration,
qualification, consent, approval or agreement shall have been effected or
obtained free of any conditions not acceptable to the Committee.

13.6. AMENDING OF AWARDS. The Committee may amend any outstanding Awards to the
extent it deems appropriate. Such amendment may be made by the Committee without
the consent of the Participant, except in the case of amendments adverse to the
Participant, in which case the Participant’s consent is required to any such
amendment.

13.7. NO SHAREHOLDER RIGHTS. A Participant shall have no rights as a shareholder
with respect to shares of Common Stock subject to an Award unless and until
certificates for the Award Shares are issued to the Participant.

13.8. CHANGES IN CURRENT LAW. A citation to any law, regulation or rule herein
shall be construed to be a citation to the most recent version of, or successor
to, any such law, regulation or rule.

13.9. HEADINGS. Section headings are included only for ease of reference.
Headings are not intended to constitute substantive provisions of the Plan and
shall not be used to interpret the scope of this Plan or the rights or
obligations of the Company in any way.



--------------------------------------------------------------------------------

13.9.1. GOVERNING LAW. To the extent that Federal laws do not otherwise control,
the Plan and all determinations made and actions taken pursuant hereto shall be
governed by the law of the State of Delaware and construed accordingly.

To record the adoption of the Plan, Pharmacopeia, Inc. has caused its authorized
officers to affix its corporate name and seal this 11th day of October, 2000.

 

    PHARMACOPEIA, INC. Attest:      

/s/    Salma Cuadrado

    By:  

/s/    Bruce C. Myers